Citation Nr: 0927527	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 31, 2007 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

The Veteran had requested a Board hearing in the summer of 
2008, but subsequently withdrew that request in a form dated 
July 8, 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran's claim for entitlement to service connection 
for PTSD was received by VA on August 31, 2007; there is no 
evidence of any earlier formal or informal claim being 
received by VA. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
2007, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000  
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2007 regarding his service 
connection claim.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The claim for an earlier effective date for the award of 
service connection for PTSD is a downstream issue from the 
grant of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  38 C.F.R. § 3.159(b) (2008).  In 
this case, the earlier effective date issue originated in a 
notice of disagreement filed in November 2007.

It appears from statement of the Veteran's representative 
that they are aware of the information and evidence necessary 
to substantiate this claim and have been provided 
opportunities to submit additional evidence.  No further 
action is necessary for compliance with the VCAA.  

The Board finds the available evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Earlier Effective Date - Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998). 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the  
terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt 
of a claim is the date on which a claim, information, or 
evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

For claims awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  See 38 C.F.R. § 3.114 (2008).

Factual Background and Analysis

In April 1946, the Veteran was awarded service connection for 
scars, residuals of a gunshot wound to the right shoulder; 
for scars, residuals of a wound to the left buttock; and for 
scars, incissional for laparotomy.  These disability awards 
were effective July 5, 1945, the day after his discharge from 
service in World War II.  Documents associated with the 
claims file at this period contain no references to 
complaints of or treatment for a PTSD-like disease.

In June 1978, the Veteran filed a claim for a non-service-
connected pension in connection with a motor vehicle 
accident.  Documents then associated with the claims file 
made no mention of PTSD.  

In May 1992, the Veteran requested to drop his non-service-
connected pension and to reinstate his 20 percent disability 
compensation.

On August 31, 2007, the RO received from the Veteran's 
attorney a claim for service connection for PTSD.  In October 
2007, the RO granted the claim and assigned a 30 percent 
disability rating, effective August 31, 2007.  The Veteran's 
attorney submitted a timely notice of disagreement with the 
assigned effective date.  By means of a March 2008 statement 
of the case (SOC) the RO denied the request after which, in 
June 2008, the Veteran's attorney submitted correspondence 
which VA determined perfected the Veteran's appeal. 

Based upon the evidence of record, the Board finds that an 
effective date earlier than August 31, 2007, for the award of 
service connection for PTSD is not warranted.  In this case, 
the record shows that the first claim for service connection 
for PTSD was the correspondence from the Veteran's attorney 
received at the RO on August 31, 2007.  Included in that 
correspondence was a report of Dr. E.W.F. dated August 16, 
2007, which noted that the Veteran reported that the first 
time that he had seen a psychiatrist was approximately a year 
before.  The Board also notes that the claims file does not 
reflect that any communication filed prior to August 31, 2007 
can be construed as a formal or informal claim for this 
specific benefit.  According to the October 2007 VA examiner, 
though the Veteran had not been treated for any psychiatric 
illness he had made a claim for PTSD 16 years before at 
Mahonoy City, Pennsylvania, and was told that he did not 
qualify for it; however, there is no documentation in the 
claims file of this purported earlier claim.  In his November 
2007 notice of disagreement to the assigned effective date, 
the Veteran's attorney requested that "benefits for PTSD be 
granted for one year prior to that date under liberalized 
legislation in that the same conditions existed for this 
World War II veteran."  The attorney did not specify his 
reference to liberalized legislation, but may be arguing that 
the revision of 38 C.F.R. § 3.304(f), which eliminated the 
requirement of evidence corroborating the occurrence of a 
claimed in-service stressor when PTSD is diagnosed in 
service, entitles the Veteran here to an earlier effective 
date.  The interim final rule amending 38 C.F.R. § 3.304(f) 
was effective October 29, 2008.

The Veteran alleges that the effective date for this award 
should date back to one year prior to the date his claim was 
filed pursuant to a "liberalizing regulation".  There is 
nothing in the record to support such a claim.  In this case, 
the Veteran's claim was on appeal during a time period when 
regulations addressing PTSD were revised; however his claim 
was not granted pursuant to a liberalizing regulation.  The 
Veteran was granted service connection for PTSD based on his 
combat experiences in World War II.  Moreover, in the present 
case, the effective date to the revision of 38 C.F.R. 
§ 3.304(f) was October 29, 2008 while the effective date for 
the grant of service connection for PTSD was August 31, 2007, 
more than a year before the revision of the VA regulation.  
As noted above, when claims are awarded pursuant to a 
liberalizing law or regulation the effective date shall not 
be earlier than the effective date of the liberalized law or 
regulation.  Therefore, there is no basis for the award to 
the Veteran of an earlier effective date on grounds of a 
liberalizing law. 

There also is no evidence demonstrating that a claim for 
service connection for PTSD was received by VA prior to 
August 31, 2007.  VA law provides that the effective date for 
an award of disability compensation based on an original 
claim for direct service connection shall be the date of 
receipt of the claim unless the claim is received within one 
year after separation from service.  See 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
In this case, the Veteran was discharged in 1945 and there is 
no evidence of a formal or informal claim for PTSD in the 
record until his attorney filed a claim on August 31, 2007.  
Therefore, the Veteran's claim for an effective date earlier 
than August 31, 2007, for the grant of service connection for 
PTSD must be denied.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than August 
31, 2007, for service connection for PTSD.  The Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an earlier effective date for this 
service connection claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).



ORDER

Entitlement to an effective date earlier than August 31, 
2007, for the grant of service connection for PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


